PATTERSON, Judge.
The husband appeals from a final judgment of dissolution of marriage. He contests, among other things, the wording of the final judgment as it pertains to the equitable distribution of his pension plan. We construe the final judgment to conform with our holding in Trant v. Trant, 545 So.2d 428 (Fla. 2d DCA), review denied, 551 So.2d 464 (Fla. 1989), that the wife is not entitled to the *190increased value of the pension fund after the date of dissolution.
Affirmed.
CAMPBELL, A.C.J., and LAZZARA, J., concur.